EX-12.1 EMERITUS CORPORATION Ratio of Earnings to Fixed Charges (In thousands) Three Months Ended March 31, Year Ended December 31, Net Income (Loss) $ ) $ ) $ ) $ ) $ ) $ Loss from discontinued operations Income tax expense (benefit) ) (Earnings) losses of less-than-50%-owned affiliates ) Net loss attributable to the noncontrolling interest    Fixed charges Net Income from Continuing Operations Plus Fixed Charges Fixed Charges: Interest expense, including amortization of loan fees Interest element in rental expense Total Fixed Charges Preferred Dividends: Amount declared  Effective tax rate n/a n/a n/a n/a n/a 39 % Gross up to pretax basis based on effective tax rate  Ratio of Earnings to Fixed Charges n/a n/a n/a n/a n/a Ratio of Earnings to Fixed Charges and Preferred Dividends n/a n/a n/a n/a n/a Additional Earnings to Achieve a 1-to-1 Ratio $ n/a
